Exhibit 10.24

 

GRANTOR TRUST AGREEMENT

 

FOR TOYS “R” US, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

Amended and Restated To

Include All Amendments Effective

Through January 31, 2003



--------------------------------------------------------------------------------

This amended GRANTOR TRUST AGREEMENT, effective January 31, 2003, by and between
Toys “R” Us (“the Company”) and Wachovia Bank, N.A. is hereinafter set forth.

 

WHEREAS, the Company has adopted the Toys “R” Us, Inc. Supplemental Executive
Retirement Plan (the “Plan”);

 

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plan with respect to the individuals participating in or benefiting under
the Plan (the “Participants and Beneficiaries”);

 

WHEREAS, the Company has established an irrevocable trust (the “Trust”) by Trust
Agreement dated April 1, 1996 (the “Original Trust Agreement”), and has
contributed assets to the Trust that are held therein, subject to the claims of
the Company’s creditors in the event of the Company’s Insolvency, as herein
defined, until disbursed as provided in this Trust Agreement;

 

WHEREAS, it is the Company’s intention that the Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974;

 

WHEREAS, it is the intention of the Company to continue making contributions to
the Trust to provide a source of funds (the “Trust Fund”) to assist the Company
in satisfying its liabilities under the Plan;

 

WHEREAS, Allmerica Trust Company (“Prior Trustee”) was designated by the Company
in the Original Trust Agreement as trustee of the Trust;

 

WHEREAS, Section 11(b) of the Original Trust Agreement gives the Company the
right to remove the Prior Trustee, upon 60 days notice or as otherwise agreed by
the Prior Trustee;

 

WHEREAS, Section 12 (a) of the Original Trust Agreement authorizes the Company
to appoint a successor trustee to replace any trustee removed by the Company;

 

WHEREAS, Section 13(a) of the Original Trust Agreement provides that the Company
may amend the Original Trust Agreement by written instrument, provided that the
amendment does not conflict with the Plan nor make the Trust revocable;

 

WHEREAS, the Company desires to amend and restate the Original Trust Agreement
in its entirety as herein set forth;

 

WHEREAS, the Company has removed the Prior Trustee as trustee of the Trust
effective January 31, 2003 and has appointed Wachovia Bank, N.A. to serve as the
successor



--------------------------------------------------------------------------------

trustee of the Trust effective as of the same date, and Wachovia Bank, N.A. has
agreed to assume the duties and responsibilities of trustee pursuant to the
terms of this amended and restated Trust Agreement;

 

NOW, THEREFORE, the Original Trust Agreement is hereby amended as set forth in
this Amended and Restated Trust Agreement between Toys “R” Us, Inc. and Wachovia
Bank, N.A. effective as of January 31, 2003 (“Trust Agreement”) and Wachovia
Bank, N.A. (“Trustee”) shall hereafter hold the Trust assets upon the terms and
conditions hereinafter set forth.

 

Section 1. Establishment of the Trust

 

  (a) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

  (b) The Trust is irrevocable by the Company.

 

  (c) The Trustee acknowledges receipt of the life insurance policy certificates
on the lives of the Participants transferred by the Prior Trustee and listed on
Attachment A, which shall become the principal of the Trust to be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.

 

  (d) To augment the Trust principal to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement, the Company, in its sole
discretion, may at any time, or from time to time, make additional contributions
to the Trust of cash or other property acceptable to the Trustee, including
additional life insurance policy certificates.

 

  (e) The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the benefit of the Participants and Beneficiaries, to pay the expenses of
the Plan and Trust, to reimburse the Company as set forth in Section 3(c) and to
satisfy the general creditors of the Company as herein set forth.

 

  (f) Notwithstanding anything to the contrary in Section 1(e), the Participants
and Beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plan and this
Trust Agreement shall be unsecured contractual rights of the Participants and
Beneficiaries against the Company. If the Company becomes Insolvent, as defined
in Section 4(a), the assets of the Trust shall be subject to the claims of the
Company’s general creditors as determined by federal and state law.

 

Section 2. Duties of the Company

 

  (a) The Company, acting through the Compensation and Organizational
Development Committee (“Compensation Committee”) of the Board of Directors of
the Company, shall provide the Trustee with a certified copy of the Plan and all
amendments thereto and the resolutions of the Board of Directors of the Company
and the Compensation Committee approving the Plan and all amendments thereto,
promptly upon their adoption.



--------------------------------------------------------------------------------

  (b) Within 60 days of the execution of this Trust Agreement, the Company shall
forward to the Trustee a certified list of names and titles of any persons
properly designated and authorized to exercise any authority or responsibility
in the management or administration of the Plan or the Trust. Until receipt by
the Trustee of notice that any person is no longer authorized so to act, the
Trustee may continue to rely on the authority of the person. All certifications,
notices and directions by any such person or persons to the Trustee shall be in
writing signed by such person or persons, and the Trustee may rely on any such
certification, notice or direction purporting to have been signed by or on
behalf of such person or persons that the Trustee believes to have signed
thereby. Furthermore, the Trustee may rely on any certification, notice or
direction of the Company that the Trustee reasonably believes to have been
signed by a duly authorized officer or agent of the Company.

 

Section 3. Payments to Plan Participants and their Beneficiaries

 

  (a) The establishment of the Trust and the payment or delivery to the Trustee
of money or other property acceptable to the Trustee, including life insurance
policies, shall not entitle any Participant or Beneficiary to any right, title
or interest in or to any assets of the Trust.

 

  (b) The Administrative Committee of the Plan (the “Administrative Committee”)
shall deliver to the Trustee a schedule (the “Payment Schedule”) that indicates
the amounts payable with respect to each Participant and Beneficiary under the
terms of the Plan or shall provide a formula or other instructions acceptable to
the Trustee for determining the amounts so payable, the form in which such
amount is to be paid (as provided for or available under the Plan), and the time
of commencement of payment of such amounts. Except as otherwise provided herein,
the Trustee shall make payments to the Participants and Beneficiaries in
accordance with such Payment Schedule.

 

  (c) The Company, in its discretion, may make payment of benefits directly to
the Participants or Beneficiaries as they become due under the terms of the
Plan. Prior to the time amounts are payable to Participants or Beneficiaries,
the Company or the Administrative Committee shall notify the Trustee of the
Company’s decision to make direct payment of benefits. Upon presentation of
proof of payment, the Trustee shall reimburse the Company out of the Trust Fund
an amount equal to the benefit payments made directly by the Company to the
Participants or Beneficiaries.

 

  (d) Nothing in this Agreement shall relieve the Company of its liabilities to
pay the benefits due under the Plan except to the extent such liabilities are
satisfied by Trust assets.

 

  (e) Except as provided in Section 14(c)(1), the entitlement of a Participant
or Beneficiary to benefits under the Plan shall be determined by the Company or
the Administrative Committee and any claim for such benefits shall arise under
and be subject to the review and appeal procedures set out in the Plan.



--------------------------------------------------------------------------------

  (f) The Trustee shall make provision for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan and shall pay
amounts withheld to the appropriate taxing authorities unless such amounts have
been reported, withheld and paid by the Company. With the consent of the
Company, the Trustee may delegate to the Company or the Administrative Committee
the responsibility for the reporting and withholding as described above.

 

  (g) In addition to any returns required of the Trustee by law, the Trustee
shall prepare and file such tax reports and other returns as the Company and the
Trustee may from time to time agree.

 

Section 4. Trustee Responsibility Regarding Payments when the Company is
Insolvent

 

  (a) The Trustee shall cease payment of benefits to the Participants and
Beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

  (b) At all times during the continuance of this Trust, the principal and
income of the Trust shall be subject to claims of general creditors of the
Company, as determined under federal and state law, as set forth below.

 

  (1) The Board of Directors or the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing that the Company is Insolvent. If
a person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to the Participants and Beneficiaries.

 

  (2) Unless the Trustee has actual knowledge that the Company is Insolvent, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning solvency as may be furnished to the Trustee which
provides the Trustee with a reasonable basis for making a determination
concerning the solvency of the Company.

 

  (3) If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to the Participants and Beneficiaries and
shall hold the Trust assets for the benefit of the Company’s general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of the
Participants or Beneficiaries to pursue their rights as general creditors of the
Company with respect to benefits due under the Plan or otherwise.



--------------------------------------------------------------------------------

  (4) The Trustee shall resume the payment of benefits to the Participants and
Beneficiaries in accordance with Section 3 hereof only after the Trustee has
been notified in writing by the Board of Directors or the Chief Executive
Officer of the Company or determined that the Company is not (or is no longer)
Insolvent.

 

  (c) Provided that there are sufficient Trust assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 4(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants and Beneficiaries under the terms of the Plan for the period of
such discontinuance less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company or any other person or entity
in lieu of the payments provided for hereunder during any such period of
discontinuance.

 

Section 5. Payments to the Company

 

  (a) Except as otherwise provided in this Section 5 and in Sections 3, 13 and
14 (b), the Company shall have no right or power to direct the Trustee to return
to the Company, or to divert to others, any Trust assets before payment of all
benefits have been made to the Participants and Beneficiaries pursuant to the
terms of the Plan and all fees and expenses of the Trust have been paid. The
Trustee shall return to the Company any amounts remaining in the Trust Fund
after all such benefits, fees, and expenses have been satisfied.

 

  (b) Except as provided in Section 14(c)(4)(A), in the event the Company
determines that, as of the date of such determination, the value of the Trust
Fund exceeds 120 percent of the anticipated benefit obligations and Trust fees
and expenses that are to be paid under the Plan and Trust Agreement, the Trustee
shall, upon the direction of the Company, distribute to the Company such excess
portion of the Trust Fund.

 

Section 6. Investment Authority

 

  (a) Powers of the Trustee. Subject to investment guidelines agreed to in
writing from time to time between the Company and the Trustee, the Trustee shall
have the power, in investing and reinvesting the Trust Fund, in its sole
discretion:

 

  (1) To exercise all powers conferred on the Trustee by applicable law, unless
expressly provided otherwise herein; provided, however, that if a life insurance
policy is held as an asset of the Trust, the Trustee shall have only those
powers specified in Section 6(e) hereof with respect to such policy;

 

  (2) To invest and reinvest in any readily marketable common and preferred
stocks, bonds, notes, debentures, certificates of deposit or demand or time
deposits (including any such deposits with the Trustee) and shares of



--------------------------------------------------------------------------------

     investment companies and mutual funds, without being limited to the classes
or property in which the Trustees are authorized to invest by any law or any
rule of court of any state and without regard to the proportion any such
property may bear to the entire amount of the Trust Fund;

 

  (3) To commingle for investment purposes all or any portion of the Trust Fund
with assets of any other similar trust or trusts established by the Company with
the Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors, provided, however, that the
Trustee shall create one or more sub-accounts if, prior to a Change in Control,
the Company so directs;

 

  (4) To retain any property at any time received by the Trustee;

 

  (5) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;

 

  (6) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

 

  (7) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof any assessments levied with respect to any
such property to deposit;

 

  (8) To extend the time of payment of any obligation held by it;

 

  (9) To hold uninvested any moneys received by it, without liability for
interest thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;

 

  (10) To exercise all voting or other rights with respect to any property held
by it and to grant proxies, discretionary or otherwise;

 

  (11) For the purposes of the Trust Fund, to borrow money from others, to issue
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;

 

  (12) To register investments in its own name or in the name of a nominee; to
hold any investment in bearer form; and to combine certificates representing
securities with certificates of the same issue held by it in other fiduciary
capacities or to deposit or to arrange for the deposit of such securities with
any depository, even though, when so deposited, such securities may be held



--------------------------------------------------------------------------------

     in the name of the nominee of such depository with other securities
deposited therewith by other persons, or to deposit or to arrange for the
deposit of any securities issued or guaranteed by the United States government,
or any agency or instrumentality thereof, including securities evidenced by book
entries rather than by certificates, with the United States Department of the
Treasury or a Federal Reserve Bank, even though, when so deposited, such
securities may not be held separate from securities deposited therein by other
persons; provided, however, that no securities held in the Trust Fund shall be
deposited with the United States Department of the Treasury or a Federal Reserve
Bank or other depository in the same account as any individual property of the
Trustee, and provided, further, that the books and records of the Trustee shall
at all times show that all such securities are part of the Trust Fund;

 

  (13) To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, respectively, to commence or defend
suits or legal proceedings to protect any interest of the Trust, and to
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal; provided, however, that the Trustee shall not be
required to take any such action unless it shall have been indemnified by the
Company to its reasonable satisfaction against liability or expenses it might
incur therefrom;

 

  (14) To hold and retain policies of life insurance, annuity contracts, and
other property of any kind which are transferred or contributed to the Trust by
a prior trustee or the Company or are purchased by the Trustee;

 

  (15) To hold any other class of assets which may be contributed by the Company
and deemed reasonable by the Trustee, unless expressly prohibited herein;

 

  (16) To lend any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and

 

  (17) To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Trust Fund to the extent not paid by the Company;

 

  (18) Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Trust Fund.

 

  (b) Trustee Appointment of Investment Manager. The Trustee shall have the
right, in its sole discretion, to delegate its investment responsibility to an
investment manager who may be an affiliate of the Trustee. In the event the
Trustee shall exercise this right, the Trustee shall remain, at all times
responsible for the acts of an investment manager.



--------------------------------------------------------------------------------

  (c) Powers of the Company. The Company shall have the right, subject to the
provisions of this Section 6, to direct the Trustee with respect to investments,
as follows:

 

  (1) Except as provided in Section 14(c)(2), the Company may at any time direct
the Trustee to segregate all or a portion of the Trust Fund in a separate
investment account or accounts and may appoint one or more investment managers
and/or an investment committee established by the Company to direct the
investment and reinvestment of each such investment account or accounts. In such
event, the Company shall notify the Trustee of the appointment of each such
investment manager and/or investment committee. No such investment manager shall
be related, directly or indirectly, to the Company, but members of the
investment committee may be employees of the Company.

 

  (2) If an investment manager and/or investment committee is appointed by the
Company, the Trustee shall make every sale or investment with respect to such
investment account as directed in writing by the investment manager or
investment committee. It shall be the duty of the Trustee to act strictly in
accordance with each direction. The Trustee shall be under no duty to question
any such direction of the investment manager or investment committee, to review
any securities or other property held in such investment account or accounts
acquired by it pursuant to such directions or to make any recommendations to the
investment managers or investment committee with respect to such securities or
other property.

 

  (3) Notwithstanding the foregoing, the Trustee, without obtaining prior
approval or direction from an investment manager or investment committee, may
invest cash balances held by it from time to time in short term cash equivalents
including, but not limited to, through the medium of any short term mutual,
common, collective or commingled trust fund established and maintained by the
Trustee subject to the instrument establishing such Trust Fund, U.S. Treasury
Bills, commercial paper (including such forms of commercial paper as may be
available through the Trustee’s Trust Department), certificates of deposit
(including certificates issued by the Trustee in its separate corporate
capacity), and similar type securities, with a maturity not to exceed one year;
and, furthermore, sell such short term investments as may be necessary to carry
out the instructions of an investment manager or investment committee regarding
more permanent type investment and directed distributions.

 

  (d) Substitution of Assets. Except as provided in Section 14(c)(4)(C), the
Company has the right at any time, and from time to time, in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.



--------------------------------------------------------------------------------

  (e) Life Insurance Policies.

 

  (1) The Trustee shall hold in the Trust all of the life insurance policy
certificates on the lives of Participants (“Policies”) it receives, the proceeds
of any sale, assignment or surrender of any such Policy, and any and all
dividends and other payments of any kind received with respect to any such
Policy.

 

  (2) Except as provided in Section 14(c)(2), the Trustee shall invest part or
all of the Trust Fund in insurance contracts, the type and amount thereof to be
specified by the Company. The Trustee shall be under no duty to make inquiry as
to the propriety of the type or amount so specified.

 

  (3) The Trustee shall have the right to purchase an insurance policy or an
annuity to fund the benefits of the Plan.

 

  (4) Upon the Administrative Committee’s written direction, or subject to the
Investment Guidelines established by the Company with respect to the Trust, the
Trustee shall pay, from the Trust Fund, premiums, assessments, dues, charges and
interest, if any, upon any Policy held in the Trust.

 

  (5) Each insurance contract issued shall provide that the Trustee shall be the
owner thereof with the power to exercise all rights, privileges, options and
elections granted by or permitted under such contract or under the rules of the
insurer. Except as provided for in Section 14(c)(4)(b), the exercise by the
Trustee of any incidents of ownership under any contract shall be subject to the
direction of the Company.

 

  (6) Notwithstanding the foregoing, the Trustee shall have no power to name a
beneficiary of a policy other than the Trust, to assign the policy (as distinct
from conversion of the policy to a different form) other than to a successor
trustee, or to lend to any person the proceeds of any borrowing against an
insurance policy held in the Trust Fund.

 

Section 7. Disposition of Income

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested within the Trust.

 

Section 8. Accounting by the Trustee

 

  (a) The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee.

 

  (b) The Trustee shall deliver to the Company, within 45 days following the
close of each calendar year and within 45 days after the removal or resignation
of the Trustee, a written account of its administration of the Trust during such
year or during the



--------------------------------------------------------------------------------

     period from the close of the last preceding year to the date of such
removal or resignation setting forth all investments, receipts, disbursements
and other transactions effected by it, including a description of all securities
and investments purchased and sold with the cost or net proceeds of such
purchases or sales (accrued interest paid or receivable being shown separately),
and showing all cash, securities and other property held in the Trust at the end
of such year or as of the date of such removal or resignation, as the case may
be.

 

  (c) The Company may approve the Trustee’s account by an instrument in writing
delivered to the Trustee. In the absence of the Company’s filing with the
Trustee objections to any such account within 90 days after its receipt, the
Company shall be deemed to have approved the account. In such case, or upon the
written approval by the Company of any such account, the Trustee shall, to the
extent permitted by law, be discharged from all liability to the Company for its
acts or failures to act described by the account.

 

  (d) Nothing contained in this Trust Agreement shall be construed as depriving
the Trustee or the Company of the right to have a judicial settlement of the
Trustee’s account. In addition to the Trustee, the only necessary parties to any
proceeding for a judicial settlement of the Trustee’s accounts or for
instructions, shall be the Company (or the Administrative Committee, if the
Company so designates) and the Participants and Beneficiaries.

 

  (e) At the direction of the Administrative Committee, the Trustee shall from
time to time permit an independent public accountant selected by the
Administrative Committee to have access during ordinary business hours to such
records as may be necessary to audit the Trustee’s accounts.

 

  (f) As of the last day of each fiscal year, and at such other times as the
Administrative Committee may reasonably direct, the Trustee shall determine the
fair market value of the assets held in the Trust.

 

Section 9. Responsibility and Indemnification of the Trustee

 

  (a) The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein.

 

  (b) Except as provided in Section 14(c)(4)(D), the Trustee may consult with
legal counsel (who may also be counsel for the Company generally) with respect
to any of its duties or obligations hereunder.

 

  (c) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.

 

  (d) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the



--------------------------------------------------------------------------------

     objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Internal Revenue Code.

 

  (e) The Company hereby agrees to indemnify the Trustee against losses,
liabilities, claims, costs and expenses in connection with the administration of
the Trust, if the Trustee discharges its duties set forth in this Trust
Agreement (including, without limitation, its duty to invest and reinvest the
Trust Fund) with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent person acting in like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims.

 

  (f) If the Trustee meets the prudent person standard set forth in Section 9(e)
and undertakes or defends any litigation arising in connection with this Trust
or the Plan, including protecting a Participant’s or Beneficiary’s rights under
the Plan as authorized in Section 14(c)(1), the Company agrees to indemnify the
Trustee against the Trustee’s costs, reasonable expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments. The Trustee shall be under no
obligation to undertake or defend any such litigation unless there are
sufficient assets available at the time in the Trust Fund to cover the Trustee’s
costs, reasonable expenses and liabilities (including, without limitation
attorney’s fees and expenses) relating thereto. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.

 

  (g) The Trustee shall incur no liability to any person for any action taken
pursuant to a written direction, request or approval given by the Company. The
Trustee shall also be indemnified and saved harmless by the Company from and
against any and all liability to which the Trustee may be subjected by carrying
out any directions of a Company-appointed investment manager or investment
committee or for failure to act in the absence of directions of the investment
manager or investment committee, including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or investment committee; provided further, however, that the Trustee
shall not be deemed to have knowingly participated in or knowingly undertaken to
conceal an act or omission of an investment manager or investment committee by
merely complying with directions of an investment manager or investment
committee or for failure to act in the absence of directions of an investment
manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or investment committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or investment committee. The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or investment committee
until it receives written notice thereof from the Company.



--------------------------------------------------------------------------------

  (h) The Trustee may apply to a court of competent jurisdiction to institute an
action for settlement of the Trustee’s account pursuant to Section 8(d), to
appoint a successor Trustee pursuant to the terms of Section 12(a), and to
collect a contribution due the Trust by the Company following a Change in
Control pursuant to the terms of Section 14 (c)(3)(B) or in the event that the
Trust should experience a short-fall in the amount of Trust assets necessary to
make payments pursuant to the terms of the Plan.

 

  (i) Except as provided in Section 14(c)(1), the Trustee may not apply to a
court of competent jurisdiction to resolve a dispute between the Company and a
Participant, Beneficiary or other person or entity in connection with payments
allegedly due from or alleged obligations of the Trust Fund.

 

Section 10. Compensation and Expenses of the Trustee

 

The Trustee’s compensation shall be as agreed in writing from time to time by
the Company and the Trustee. The Company shall pay all administrative expenses
and Trustee’s fees and expenses and shall promptly reimburse the Trustee for any
fees and expenses of its agents. If not so paid, the fees and expenses shall be
paid from the Trust.

 

Section 11. Resignation and Removal of the Trustee

 

  (a) Except as provided in Section 14(c)(4)(E), the Trustee may be removed by
the Company upon 30 days notice or upon shorter notice accepted by the Trustee.

 

  (b) The Trustee may resign at any time by written notice to the Company, which
shall be effective 30 days after receipt by the Company of such notice unless
the Company and the Trustee agree otherwise.

 

  (c) Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Company authorizes an extension.

 

  (d) In the event of the removal or resignation of the Trustee, the Trustee
shall deliver to the successor trustee all records which shall be required by
the successor trustee to enable it to carry out the provisions of this Trust
Agreement.

 

Section 12. Appointment of Successor

 

  (a) Except as provided in Section 14(c)(5), the Company shall appoint a
successor trustee, such as a bank trust department or other party that has
corporate trustee powers under state law, upon the resignation or removal of the
Trustee. If no such appointment has been made by the effective date of
resignation or removal under Section 12, whichever applicable, the Trustee may
apply to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of the Trustee in connection with such proceeding
shall be allowed as an administrative expense of the Trust.



--------------------------------------------------------------------------------

  (b) The successor trustee shall have all of the rights and powers of the prior
trustee, including ownership rights in the Trust. The prior trustee shall
execute any instrument necessary or reasonably requested by the Company or the
successor trustee to evidence the transfer.

 

  (c) Wachovia Bank, N.A., as Trustee, or any future successor trustee need not
examine the records and acts of this or any other Prior Trustee and may retain
or dispose of existing Trust assets in accordance with the terms of the Plan and
this Trust Agreement. Wachovia Bank, N.A. or any future successor trustee shall
not be responsible for, and the Company shall indemnify and defend Wachovia
Bank, N.A. or any future successor trustee from, any claim or liability
resulting from any action or inaction of this or any other Prior Trustee or
from, any other past event, or any condition existing at the time it becomes
Trustee.

 

Section 13. Amendment or Termination

 

  (a) Except as provided in Section 14(c)(6), this Trust Agreement may be
amended by a written instrument executed by the Trustee and the Company (or the
Company’s delegate). Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or make the Trust revocable.

 

  (b) Unless otherwise agreed in writing by all Participants and Beneficiaries
entitled to payment of benefits pursuant to the Plan, the Trust shall not
terminate until the date on which all Participants and their Beneficiaries have
received all of the benefits due them under the terms and conditions of the
Plan.

 

  (c) Except as provided in Section 4, but notwithstanding any other provision
of this Trust Agreement to the contrary, if at any time (i) the Trust is finally
determined by the Internal Revenue Service (the “IRS”) not to be a “grantor
trust,” with the result that the income of the Trust is not treated as income of
the Company pursuant to Sections 671 through 679 of the Code, (ii) a federal tax
is finally determined by the IRS to be payable by the Trust beneficiaries with
respect to the entire value of the assets maintained under the Trust prior to
the final distribution to the Trust beneficiaries, or (iii) the Trustee receives
an opinion of counsel satisfactory to it to the effect that it is likely that
the IRS will determine that a tax will be payable by Trust beneficiaries as
described in (ii) above and it is likely that such determination will be upheld,
then, upon the written direction of the Administrative Committee, the Trustee
shall immediately terminate the Trust and, as specified in writing by the
Administrative Committee, the assets, shall be liquidated and paid in cash in a
lump sum, subject to Section 6(e), as soon as practicable by the Trustee to the
Trust beneficiary, regardless of whether such Trust beneficiary’s employment
with the Company has terminated and regardless of the form and time of payment
specified in any applicable Payment Schedule. All remaining assets (less any
expenses or costs due under Section 10 hereof) shall then be paid by the Trustee
to the Company.



--------------------------------------------------------------------------------

If the IRS determination referred to in (ii) above or the opinion referred to in
(iii) above applies to less than the entire value of the Trust, then, upon the
written direction of the Administrative Committee, that part of the assets of
the Trust to which such determination or opinion relates shall be liquidated and
paid in cash in a lump sum, subject to Section 6(e), as soon as practicable by
the Trustee to the Trust beneficiary upon whom such tax is or will be imposed,
and the Trust shall continue in effect.

 

  (d) After payment of all fees and expenses of the Trust, any remaining assets
in the Trust at termination shall be returned to the Company.

 

Section 14. Change in Control

 

  (a) Definitions. For purposes of this Section 14, the following terms shall be
defined as set forth below:

 

  (1) Affiliate: an affiliate within the meaning of Rule 12b-2 promulgated under
the Exchange Act.

 

  (2) Beneficial Ownership: ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act.

 

  (3) Business Combination: a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company.

 

  (4) Change in Control:

 

  (A) The acquisition by a Person of Beneficial Ownership of 25 percent or more
of either (i) the Outstanding Company Common Stock or (ii) the Outstanding
Company Voting Securities; provided, however, that for purposes of this
subsection (A), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition by the Company of any of its subsidiaries, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company, or (iii) any
acquisition by any Person pursuant to a transaction approved by the Incumbent
Board; or

 

  (B) The cessation of the Incumbent Board for any reason to constitute at least
a majority of the Board; or

 

  (C) The consummation of Business Combination, in each case, unless,
immediately following such Business Combination each of the following would be
correct:

 

  (i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding



--------------------------------------------------------------------------------

     Company Common Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Person resulting from such Business Combination (including, without
limitation, a Person which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and

 

  (ii) no Person (excluding any employee benefit plan or related trust sponsored
or maintained by the Company or any subsidiary of the Company, or such
corporation resulting from such Business Combination or any Affiliate of such
corporation) beneficially owns, directly or indirectly, 25 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and

 

  (iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the action of the Incumbent Board providing for
such Business Combination; or

 

  (D) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (5) Exchange Act: Securities Exchange Act of 1934, as amended.

 

  (6) Incumbent Board: the members of the Board of Directors on the effective
date of this Trust Agreement and any member of the Board of Directors subsequent
to the effective date of this Trust Agreement whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, except that the
Incumbent Board shall not include any member of the Board of Directors whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.



--------------------------------------------------------------------------------

  (7) Outstanding Company Common Stock: outstanding shares of common stock of
the Company.

 

  (8) Outstanding Company Voting Securities: outstanding voting securities of
the Company entitled to vote generally in the election of directors.

 

  (9) Person: any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.

 

  (10) Potential Change of Control: the occurrence of either of the following
circumstances: (i) the Company enters into a definitive written agreement, the
consummation of which would result in the occurrence of a Change in Control; or
(ii) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control.

 

  (b) Potential Change in Control.

 

  (1) Upon a Potential Change in Control, the Board of Directors, the Chief
Executive Officer, or the General Counsel of the Company shall notify the
Trustee in writing of the occurrence of the Potential Change in Control. The
Company, as soon as possible, but in no event longer than 30 days following the
occurrence of such Potential Change in Control, make a contribution to the Trust
in an amount sufficient to fund the Trust in an amount equal to no less than 100
percent of that amount necessary to pay each Participant and Beneficiary the
benefits to which he is entitled pursuant to the terms of the Plan as of the
date on which the Potential Change in Control occurred.

 

  (2) In the event a Change in Control does not occur within one year of a
Potential Change in Control, the Board of Directors, the Chief Executive
Officer, or the General Counsel of the Company shall notify in writing the
Trustee that a Potential Change in Control no longer exists. The Company shall
then have the right to recover any amounts contributed to the Trust pursuant to
Section 14(b)(1), as directed in writing by the Company, provided, however, that
the amounts recovered by the Company shall not reduce the balance of the Trust
Fund to an amount less than the balance immediately before such contribution was
made less any interim distributions for benefit payments or Trust expenses

 

  (c) Change in Control.

 

  (1) Payments to Plan Participants and Beneficiaries. The Board of Directors,
the Chief Executive Officer, or the General Counsel of the Company shall notify



--------------------------------------------------------------------------------

     the Trustee in writing when a Change in Control occurs. Upon a Change in
Control, a Participant or Beneficiary may request that the Trustee make an
independent decision as to the timing, amount or form of his or her benefits due
under the Plan. In making any determination required or permitted to be made by
the Trustee under this Section 14(c)(1), the Trustee shall, in each such case,
reach its own independent determination, in its absolute and sole discretion, as
to the Participant’s or Beneficiary’s entitlement to a payment hereunder. In
making its determination, the Trustee may consult with and make such inquiries
of such persons, including the Participant or Beneficiary, the Company, legal
counsel, actuaries or other persons, as the Trustee may reasonably deem
necessary. Any reasonable costs incurred by the Trustee in arriving at its
determination shall be reimbursed by the Company and, to the extent not paid by
the Company within a reasonable time, shall be charged to the Trust.

 

  (2) Investment Authority. Upon a Change in Control, the Company shall have no
right to direct the Trustee with respect to investments. Rather, the Trustee
shall have the sole and absolute discretion to manage the Trust assets and shall
have all the powers set forth under Section 6 hereof. In investing the Trust
assets, the Trustee shall consider:

 

  (A) the needs of the Plan; and

 

  (B) the need for matching of the Trust assets with the liabilities of the
Plan.

 

  (3) Contributions.

 

  (A) Upon a Change in Control, the Company shall, as soon as possible, but in
no event longer than 30 days following the occurrence of such Change in Control,
make an irrevocable contribution to the Trust in an amount sufficient to fund
the Trust in an amount equal to no less than 100 percent of that amount
necessary to pay each Participant and Beneficiary the benefits to which he is
entitled pursuant to the terms of the Plan as of the date on which the Change in
Control occurred. The Company shall also fund an expense reserve for the Trustee
in an amount not to exceed $150,000 for the five years following the Change in
Control.

 

  (B) The Trustee and any Participant or Beneficiary shall have the right to
compel the Company to make the contributions set forth in Section 14(c)(3)(A)
only if the Company has failed to make such contributions within 30 days of the
Change in Control.

 

  (4) Limitations. Upon a Change in Control:

 

  (A) payments to Company of excess Trust amounts authorized under Section 5(b)
are prohibited;



--------------------------------------------------------------------------------

  (B) the Trustee shall be the owner of each insurance contract with the power
to exercise all rights, privileges, options and elections granted by or
permitted under such contract or under the rules of the insurer. The exercise by
the Trustee of any incidents of ownership under any contract shall not be
subject to the direction of the Company;

 

  (C) the substitution of assets is subject to the approval and acceptance of
the Trustee;

 

  (D) the Trustee shall select legal counsel that is independent from and does
not serve as counsel to the Company;

 

  (E) the Trustee may only be removed by the Company with the consent of a
majority of the Participants.

 

  (5) Appointment of Successor. If the Trustee resigns within two years after a
Change in Control, the Company (or, if the Company fails to act within a
reasonable period of time following such resignation, the Trustee) shall apply
to a court of competent jurisdiction for the appointment of a successor Trustee
or for instructions.

 

  (6) Amendment. Notwithstanding anything to the contrary in Section 13, this
Trust Agreement may not be amended by the Company for two years following a
Change in Control without the written consent of a majority of the Participants,
except to the extent necessary to comply with legal or regulatory requirements
necessary to maintain the tax deferred status of the Plan.

 

Section 15. Miscellaneous

 

  (a) Any word contained in the text of this Trust Agreement shall be read as
the singular or plural and as the masculine, feminine or neuter as may be
applicable or permissible in the particular context. Unless otherwise
specifically stated, the words “or” and “any” shall be taken to mean “any one or
more or all of.”

 

  (b) Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process except as otherwise provided in
the Plan.

 

  (c) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

  (d) The Company hereby represents and warrants that the Plan has been
established, maintained and administered in accordance with all applicable laws
(including, to the extent applicable, ERISA).



--------------------------------------------------------------------------------

  (e) This Trust Agreement shall be governed by and construed in accordance with
the laws, and the Trust shall have its situs in, the Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.

 

TOYS “R” US

     

WACHOVIA BANK, N.A., TRUSTEE

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

     

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------